Citation Nr: 1030778	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of 
a fracture to the distal radius of the right wrist.  

2.  Entitlement to an initial compensable rating for residuals of 
a fracture to the left wrist.  

3.  Entitlement to an initial compensable rating for residuals of 
a tonsillectomy.  

4.  Entitlement to service connection for degenerative arthritis 
of the lumbar spine.  

5.  Entitlement to service connection for degenerative arthritis 
of the cervical spine.

6.  Entitlement to service connection for a left hand disorder, 
to include as secondary to a service-connected left wrist 
disability.

7.  Entitlement to service connection for a right shoulder 
disorder, to include degenerative arthritis in the distal 
clavicle.

8.  Entitlement to service connection for a left shoulder 
disorder, to include degenerative arthritis of the 
acromioclavicular joint.  

9.  Entitlement to service connection for a right knee disorder, 
claimed as a right knee fracture.

10.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 2006 and June 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge sitting at the RO in April 2010.  A transcript of the 
hearing is of record.

As a procedural matter, the Board notes that the Veteran has 
submitted VA outpatient treatment records relevant to his claims 
pending before the Board.  This evidence was received after the 
issuance of the statements of the case and did not include a 
waiver of agency of original jurisdiction (AOJ) consideration.  
38 C.F.R. § 20.1304 (2009).  However, as these issues are being 
remanded for the reasons listed below, the new evidence will 
subsequently be reviewed prior to the issuance of a new 
supplemental statement of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Prior to consideration of the Veteran's service connection 
claims, the Board finds that a remand is necessary to ensure that 
due process is followed and that there is a complete record upon 
which to decide his claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

First, regarding the Veteran's remaining service connection 
claims, he contends that he was in a motorcycle accident in May 
1977 while serving on active duty.  As a result of such accident, 
he alleges that he injured his lumbar spine, cervical spine, left 
hand, and bilateral shoulders.  Additionally, the Veteran claims 
that, while playing baseball during service, he injured his right 
knee.  Therefore, he alleges that service connection for such 
disorders is warranted.  The Board observes that the Veteran has 
current diagnoses referable to the lumbar spine, cervical spine, 
left hand, bilateral shoulders, and right knee.  

Additionally, the Veteran's service treatment records document 
his motorcycle accident and reflect complaints regarding his 
lumbar spine, cervical spine, and his right knee.  Moreover, he 
is competent to testify to the fact that he injured his lumbar 
spine, cervical spine, left hand, and bilateral shoulders when he 
fell from the motorcycle.  Likewise, the Veteran is competent to 
testify regarding his right knee injury while playing baseball.  
Additionally, at his April 2010 Board hearing, he indicated that 
his left hand disorder may have been caused or aggravated by his 
service-connected left wrist disability.  

Therefore, the Board finds that a remand is necessary in order to 
ascertain the nature and etiology of the Veteran's claimed lumbar 
spine, cervical spine, left hand, bilateral shoulders, and right 
knee disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  

Additionally, with respect to the Veteran's claim that his left 
hand disorder is secondary to his left wrist disability, the 
Board finds that, on remand, he should be provided with proper 
notice under the Veterans Claims Assistance Act of 2000 (VCAA) 
regarding the evidence and information necessary to substantiate 
such claim.  

Next, the Board also concludes that a VA examination is necessary 
to ascertain the current severity of his service-connected 
residuals of a tonsillectomy and bilateral wrist disabilities.  
First, the Veteran's disability rating for his tonsillectomy is 
based almost exclusively on his service treatment records and not 
on a VA examination.  Although such an examination is not 
necessarily mandatory, he has also indicated, specifically at his 
hearing before the Board in April 2010, that this condition had 
worsened since that time.  He also stated at that time that he 
sought treatment from a private physician.  Therefore an attempt 
should be made to acquire these records, and a VA examination to 
address the severity of his symptoms should be scheduled.

Regarding his service-connected bilateral wrist disability, the 
Veteran did undergo a VA examination in October 2006, which 
indicated a normal range of motion in both wrists.  However, 
while the examiner did observe pain upon range of motion, he 
failed to address the effect pain and weakness has on his ranges 
of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Moreover the Veteran has 
testified that such disabilities have increased in severity since 
such time.  Therefore, a new examination is necessary to quantify 
the effect pain and weakness has on the Veteran's wrist 
functioning.  

Additionally, the Veteran has submitted a claim for nonservice-
connected pension.  However, it is not clear what ratings the 
Veteran has received for pension purposes, as the rating decision 
reflects only the combined rating percentage.  Moreover, the 
rating decision has not considered other disorders raised by the 
record that may have an impact on entitlement to nonservice-
connection pension such as Hepatitis C (diagnosed in December 
1999), gastroesophageal reflux disease (GERD), hemorrhoids and 
viral lymphoma (all diagnosed February 2002), Hepatitis B (April 
2006) and hypertension (October 2007).   Moreover, the Board 
determines that this issue is inextricably intertwined with the 
above issues, as it will partially depend upon the results of the 
VA examinations to his wrists and throat.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Therefore, a remand of 
this matter is warranted as well.

Relevant to all claims, the Board observes that the Veteran 
receives treatment at the Leavenworth VA Medical Center (VAMC).  
The most recent treatment records contained in the claims file 
are dated in July 2007, with some records from August 2008 and 
spring 2010.  Therefore, while on remand, any outstanding, 
relevant treatment records from the Leavenworth VAMC dated from 
July 2007 to the present should be obtained for consideration in 
the Veteran's appeal.

Additionally, as indicated in the Introduction, following the 
issuance of the statements of the case, the Veteran submitted 
additional evidence without a waiver of AOJ consideration.  
Therefore, in readjudicating the Veteran's claims, the entirety 
of the evidence of record, to include any evidence received since 
the statements of the case, should be considered.




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a proper VCAA 
notice letter regarding his claim of 
entitlement to service connection for a left 
hand disorder as secondary to his service-
connected left wrist disability.

2.  Request that the Veteran identify any 
treatment for his disorders on appeal.  After 
securing any necessary authorization forms, 
obtain all identified records not already 
contained in the claims file, to specifically 
include private treatment records pertaining 
to his residuals of a tonsillectomy and 
treatment records from the Leavenworth VAMC 
dated from July 2007 to the present that are 
not already contained in the claims file.  
All reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the etiology of his 
lumbar spine, cervical spine, left hand, 
bilateral shoulders, and right knee 
disorders.  The claims file, to include a 
copy of this Remand, must be made available 
to and be reviewed by the examiner.  Any 
indicated evaluations, studies, and tests 
should be conducted.  The examiner should 
identify all diagnoses of the lumbar spine, 
cervical spine, left hand, bilateral 
shoulders, and right knee and then offer an 
opinion as whether it is likely, unlikely, or 
at least as likely as not that any lumbar 
spine, cervical spine, left hand, bilateral 
shoulders, and/or right knee disorder present 
is related to the Veteran's military service, 
to include his in-service motorcycle accident 
and/or a baseball injury.  The examiner 
should also indicate whether arthritis of any 
joint was present within one year of the 
Veteran's service discharge in October 1977 
and, if so, describe the manifestations.

The examiner should also offer an opinion as 
to whether the Veteran's left hand disorder 
is caused or aggravated by his service-
connected left wrist disability. 

In offering any opinion, the examiner must 
consider the full record, to include all lay 
statements of record regarding the incurrence 
of the Veteran's claimed disorders and the 
continuity of symptomatology.  The rationale 
for any opinion offered should be provided.  

4.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and severity of his residuals of a 
tonsillectomy and bilateral wrist 
disabilities.  The claims file, to include a 
copy of this Remand, must be made available 
to and be reviewed by the examiner.  Any 
indicated evaluations, studies, and tests 
should be conducted.  

Regarding the residuals of the Veteran's 
tonsillectomy, the examiner should identify 
the nature and severity of all current 
manifestations of such service-connected 
disability.  The examiner is asked to 
specifically address any limitations to the 
pharynx or glands that are a result of his 
tonsillectomy.     

Regarding the Veteran's left and right wrist 
disabilities, the examiner should identify 
the nature and severity of all current 
manifestations of such service-connected 
disabilities.  On range of motion testing, 
the examiner is specifically requested to 
consider any additional functional loss on 
use due to pain on motion or due to flare- 
ups, and the impact of the claimed increase 
in severity of the Veteran's disability, if 
any, on the his employment and activities of 
daily life. 

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence, to 
include evidence received since the issuance 
of the statements of the case.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeal or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


